Richardson, Judge:
The reappraisement appeals enumerated in the schedule of reappraisement appeals annexed hereto were submitted to the court for decision upon a stipulation which reads as follows:
*575IT IS HEEEBY STIPULATED AND AGREED by and between Counsel for the parties hereto subject to the approval of the Court:
That the merchandise before the Court consists of candy in plastic containers, appraised on the basis of cost of production, as defined in Section 402a(f), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
That the merchandise and facts are the same in all material respects as those the subject of Kay Pee Import Export Go. v. United States, R.D. 11164, the record in which case may be incorporated herein.
That with respect to such merchandise exported on and after January 1, 1960, export value, as defined in Section 402a (d), Tariff Act of 1930, as amended, supra, is the proper 'basis of appraisement, and such statutory export value is 390 per box of 60 pieces, net packed.
IT IS FURTHER STIPULATED AND AGREED that the appeals for reappraisement, enumerated on the schedule attached hereto and made a part hereof, be submitted on this stipulation, the appeals being limited to the merchandise covered by this stipulation, and abandoned as to all other merchandise.
On the agreed facts, I conclude as matters of law:
1. That export value 'as defined in 19 U.S.C.A., section 1402(d) (section 402a (d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956) is the proper basis for determination of the value of the involved merchandise exported on or after January 1,1960.
2. That such value is U.S. 39 cents per box of 60 pieces, net packed.
Judgment will be entered accordingly.